  Case 1:20-cv-00240-MJT Document 1-1 Filed 06/02/20 Page 1 of 9 PageID  #: 5
                                                                  FILED: 10/10/2019 8:37 AM
                                                                                   Vickie Edgerly, District Clerk
                                                                                         Orange County, Texas
                                                                                        Envelope No. 37535946
                                                                                 Reviewed By: Annette Vaughan
                                    CAUSE NO. B190416-C
                                              ___________
 BARBARA CONTRERAS and LOUIS                      §             IN THE DISTRICT COURT OF
 CONTRERAS,                                       §
 Plaintiffs                                       §
                                                  §
 V.                                               §
                                                  §                ORANGE COUNTY, TEXAS
 GREAT LAKES INSURANCE SE                         §
 (Formerly known as Great Lakes                   §
 Reinsurance (UK) SE),                            §
 Defendants                                       §               163rd
                                                                   _____ JUDICIAL DISTRICT


                            PLAINTIFFS’ ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       Come now, BARBARA CONTRERAS and LOUIS CONTRERAS, hereinafter

referred to as Plaintiffs, and file this petition complaining of and about GREAT LAKES

INSURANCE SE (Formerly known as Great Lakes Reinsurance (UK) SE), hereinafter

referred to as Defendant, and for cause of action, would show this Honorable Court as follows:

                                      1. DISCOVERY LEVEL

       Discovery in this matter is to be conducted according to Level 3 per Tex. R. Civ. P. 190.4.

                                   2. JURISDICTION & VENUE

       Both Jurisdiction and venue are proper in the District Court of Orange County, Texas

because all or a substantial part of the events giving rise to the cause of action occurred here.

                                             3. PARTIES

       Plaintiffs are resident citizens of Orange County, Texas.

       Defendant, GREAT LAKES INSURANCE SE (Formerly known as Great Lakes

Reinsurance (UK) SE), is an entity engage in the business of insurance in the State of Texas and




                                                  1


                                              EXHIBIT A
  Case 1:20-cv-00240-MJT Document 1-1 Filed 06/02/20 Page 2 of 9 PageID #: 6



Plaintiffs’ causes of action arise from those activities. Defendant is to be served by serving the

Commissioner of Insurance for the State of Texas at the mailing address of:

                               Chief Clerk Office
                               333 Guadalupe
                               MC 113-2A, P.O. Box 149104
                               Austin, Texas 78714-9104

Plaintiffs request that the District Clerk include two copies of the documents to be served in the

service on the Commissioner of Insurance and a check in the amount of $50.00 from the

undersigned law firm payable to the Texas Department of Insurance for its fee. Upon service on

the Commissioner, Plaintiffs request that the Commissioner of Insurance forward the process or a

true copy thereof to CT Corporation System 1999 Bryan Street, Suite 900, Dallas, Texas 75201-

3136.

                                            4. FACTS

        Plaintiffs are the owner of an insurance policy No. GP 16310748832 (“the Policy”) which

was issued by Defendant. Plaintiffs owned property insured by the Policy, specifically located at

3125 Zoann, Vidor, Orange County, Texas (“the Property”). The Policy had been sold by

Defendant to Plaintiffs to insure the aforementioned property.

        On or about August 25, 2017 and through August 31, 2017, “Hurricane Harvey” struck

Southeast Texas, including Orange County, Texas, causing severe damage to homes and

businesses throughout this region including the Property. Plaintiffs timely filed an insurance claim

with Defendant for the damages to the Property caused by Hurricane Harvey, said damages being

direct and consequential.

        Plaintiffs’ claim included claims covered by the Policy for all roof damage, ceiling damage,

wall damage, water and moisture damage, ductwork damage, wind damage, and damage to the


                                                 2
  Case 1:20-cv-00240-MJT Document 1-1 Filed 06/02/20 Page 3 of 9 PageID #: 7



structure of the property, all sustained as a result of Hurricane Harvey. Plaintiffs thus made the

timely and lawful request and demand that Defendant cover the costs necessary to restore and/or

repair the Property pursuant to the Policy. Defendant assigned Raul D. Anagnostopooulos, an

employee of The Littleton Group, to be the individual adjuster and/or claims handler. Said adjuster

was, at all times material, acting as an agent, servant and/or representative of Defendant.

       As set out herein, Defendant wrongfully denied Plaintiffs’ claims made under the Policy

even though the Policy provided coverage for such losses. Moreover, Defendant continues to deny

such claims and has yet to make payment as mandated under the Policy. As such, Plaintiffs have

not been paid in full for the damages to the Property. Plaintiffs believe the damage to the Property

totals approximately $29,818.31.

                         5. CAUSE OF ACTION – BREACH OF CONTRACT

       Defendant, directly and by and through its agents, servants and representatives, failed to

perform their contractual duties pursuant to the Policy. As such, Defendant’s conduct constitutes

a breach of contract; to wit: a breach of the contract as embodied in the Policy.

                 6. CAUSE OF ACTION – TEX. INS. CODE AND UNFAIR CLAIMS
                                 SETTLEMENT PRACTICES

       Defendant, directly and by and through its agents, servants and representatives, has

violated Tex. Ins. Code 541.060 and committed unfair settlement practices with regarding to

Plaintiffs’ claims under the Policy.


                       7. CAUSE OF ACTION – TEX. INS. CODE 541.060(a)(1)

       Defendant, directly and by and through its agents, servants and representatives,

misrepresented that the damage to the Property occasioned by Hurricane Harvey was not covered




                                                 3
  Case 1:20-cv-00240-MJT Document 1-1 Filed 06/02/20 Page 4 of 9 PageID #: 8



under the Policy when, in fact, it was a covered occurrence or event. This constitutes a violation(s)

of the Texas Insurance Code – Unfair Settlement Practices. See Tex. Ins. Code 541.060(a)(1).

           8. CAUSE OF ACTION – TEX. INS. CODE 541.060(a)(2)(A)

Defendant, directly and by and through its agents, servants and representatives, failed to make an

attempt to settle Plaintiffs’ claim in a fair manner even though they were aware of Defendant’s

liability under the Policy. This constitutes a violation(s) of the Texas Insurance Code – Unfair

Settlement Practices. See Tex. Ins. Code 541.060(a)(2)(A).

                       9. CAUSE OF ACTION – TEX. INS. CODE 541.060(a)(3)

Defendant, directly and by and through its agents, servants and representatives, failed to make or

provide an adequate or required explanation to Plaintiffs as to the reasons for denying Plaintiffs’

claim under the Policy.      Defendant, directly and by and through its agents, servants and

representatives, thus failed to offer adequate compensation and failed to provide a proper

explanation why full and/or adequate compensation was not being made. Defendant, directly and

by and through its agents, servants and representatives, did not communicate or otherwise state

that any future settlements or payments would be forthcoming to pay for the full amount of covered

losses under the Policy nor did Defendant, directly and by and through its agents, servants and

representatives, provide an adequate explanation for these failures. This constitutes a violation(s)

of the Texas Insurance Code – Unfair Settlement Practices. See Tex. Ins. Code 541.060(a)(3).

           10. CAUSE OF ACTION – VIOLATION OF TEX. INS. CODE 541.060(a)(7)

       Defendant, directly and by and through its agents, servants and representatives, refused to

full compensate Plaintiffs under the Policy even though Defendant, directly and by and through its

agents, servants and representatives, failed to conduct a reasonable investigation regarding this

claim. Defendant, directly and by and through its agents, servants and representatives, conducted



                                                 4
  Case 1:20-cv-00240-MJT Document 1-1 Filed 06/02/20 Page 5 of 9 PageID #: 9



an outcome-oriented, predetermined investigation of Plaintiffs’ claims that resulted in a biased,

unfair, inequitable and false evaluation of Plaintiffs’ damages to the Property. This constitutes a

violation(s) of the Texas Insurance Code – Unfair Settlement Practices. See Tex. Ins. Code

541.060(a)(7).

                             11. CAUSE OF ACTION – TEX. INS. CODE 542

       Defendant, directly and by and through its agents, servants and representatives, has failed

to meet its obligations regarding payment of claims without delay. Such delay has been longer

than the facts and circumstances would warrant, and such delay has been unreasonable,

unacceptable and unconscionable. In this regard, defendant has violated the Texas Insurance Code

regarding Prompt Payment of Claims as set forth in Subchapter B of Tex. Ins. Code 542, including

542.055, 542.056 and 542.058.

            12. CAUSE OF ACTION – BREACH OF DUTY OF GOOD FAITH AND FAIR
                                       DEALING

       Defendant, directly and by and through its agents, servants and representatives, by their

wrongful and unlawful acts and omissions herein, has breached the common law duty of good faith

and fair dealing.

                        13. CAUSE OF ACTION – FALSE REPRESENTATIONS

       Defendant, directly and by and through its agents, servants and representatives, has

knowingly or recklessly made false representations of material fact(s) and, further, has knowingly

or recklessly concealed such fact(s) from Plaintiffs.

                    14. CAUSE OF ACTION – GENERAL BUSINESS PRACTICE OF
                                          DEFENDANT

       Defendant’s conduct, directly and by and through its agents, servants and representatives,

constitutes more than an isolated instance. It is part of the general business practices of Defendant,



                                                  5
 Case 1:20-cv-00240-MJT Document 1-1 Filed 06/02/20 Page 6 of 9 PageID #: 10



directly and by and through its agents, servants and representatives, employed such wrongful and

unlawful practices so as to be unfairly designed to reach unjustified favorable outcomes for

Defendant at the expense of Plaintiffs and other policy holders.

                                    15. CAUSE OF ACTION – FRAUD

       Defendant, directly and by and through its agents, servants and representatives, have

committed common law fraud as to Plaintiffs and are further liable under that cause of action.

                                16. CAUSE OF ACTION -- CONSPIRACY

       Defendant, directly and by and through its agents, servants and representatives, have

engaged in a conspiracy, including a conspiracy to commit fraud, as to Plaintiffs and others

similarly situated.

              17. CAUSE OF ACTION – UNFAIR COMPETITION AND UNFAIR AND
                             DECEPTIVE ACTS AND PRACTICES

       Defendant’s wrongful and unlawful acts and omissions, as done directly and by and

through its agents, servants and representatives, are such so as to constitute unfair competition and

unfair and deceptive acts and practices.

                          18. CAUSE OF ACTION – TEX. INS. CODE 541.151

       Plaintiffs hereby invoke Tex. Ins. Code 541.151 so as to make fully actionable their

complaints and causes of action herein.

                                19. CAUSE OF ACTION -- KNOWINGLY

       Defendant’s wrongful and unlawful acts and omissions, as done directly and by and

through its agents, servants and representatives, are such so as have been done “knowingly” as that

term is defined and interpreted under the Tex. Ins. Code.




                                                 6
 Case 1:20-cv-00240-MJT Document 1-1 Filed 06/02/20 Page 7 of 9 PageID #: 11



                                              20. DAMAGES

       The above acts and omissions have legally caused damage to Plaintiffs. The causes of

actions set forth above has, jointly and severally, been the legal, proximate and producing cause

of damage to Plaintiffs. Plaintiffs are thus entitled to recover and hereby sue for the recovery of

the following:

   (1) Benefits owed Plaintiffs under the Policy including the reasonable cost of all repairs needed

       to repair the Property as a result of the damage caused by Hurricane Harvey.

   (2) Loss of use of the Property;

   (3) Economic hardship and loss;

   (4) Mental anguish;

   (5) All penalty and interest allowed them pursuant to Tex. Ins. Code;

   (6) Exemplary and punitive damages;

   (7) Costs of court;

   (8) Reasonable and necessary attorneys’ fees including all such fees through trial and any

       appeal thereof;

                                21. RIGHT TO AMEND/SUPPLEMENT

       Plaintiffs reserve the right to amend this petition and add, delete and/or modify these

allegations as the facts and circumstances may dictate.

                                      22. AMOUNT OF DAMAGES

       The damages to be awarded herein is a matter lying largely, if not entirely, within the

discretion of the finder of fact and based on the evidence as presented. In compliance with Tex.

R. Civ. P. 47, your Plaintiffs seek monetary relief in excess of 200,000.00 and not to exceed

$1,000,000.00.



                                                7
 Case 1:20-cv-00240-MJT Document 1-1 Filed 06/02/20 Page 8 of 9 PageID #: 12



                                        23. RECOVERY OF INTEREST

        Plaintiffs also asserts a claim for both pre- and post-judgment interest for all elements of

damages, as allowed by law.

                                    24. RULE 193.7 NOTICE

        This is given as notice to the Defendant that Plaintiffs intend to use all of Defendants’

discovery responses as evidence at trial in accordance with such right and privileges established by

Texas Rule of Civil Procedure 193.7.

                                  25. REQUEST FOR DISCLOSURE

        Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendant is requested to disclose

the information and material described in Rule 194.2 within fifty (50) days of the service of this

petition.

                                                 PRAYER

        Plaintiffs pray each of the Defendants be duly cited in terms of law to appear and answer

herein, and that upon final trial hereof, Plaintiff have judgment against each of the said Defendants

for all damages, in a total sum in excess of this Court's minimum jurisdictional requirements, together

with both pre-judgment and post-judgment interest, at the legal rate thereon, for costs of court, for

punitive and/or exemplary damages, and for such other and further relief, special and general, at law

or in equity, to which Plaintiffs may be justly entitled to receive.

                                                 Respectfully submitted,




                                                    8
Case 1:20-cv-00240-MJT Document 1-1 Filed 06/02/20 Page 9 of 9 PageID #: 13



                                  THE FERGUSON LAW FIRM, L.L.P.

                                  /s/Paul F. “Chip” Ferguson, Jr.
                                  Paul F. Ferguson, Jr.
                                  State Bar No. 06919200
                                  cferguson@thefergusonlawfirm.com
                                  350 Pine Street, Suite 1440
                                  Beaumont, Texas 77704
                                  (409)832-9700 phone
                                  (409)832-9708 fax

                                  ATTORNEY FOR PLAINTIFFS




                                     9
